DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on August 5, 2020 in which claims 1-20 are presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on August 5, 2020 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20 of copending Application No. 17/215527. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 11 and 20 to arrive at the claims 1, 19 and 20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims Comparison Table:
	‘723                        ‘527
Claims	                 1, 19, 20                 1,11, 20

Instant application #16/985,723
Application # 17/215,527
Claim 1. A method for execution by a record processing and storage system, comprising:

receiving a plurality of records;






  generating a plurality of pages that include the plurality of records in accordance with
a row-based format;

storing the plurality of pages via a page storage system;


generating segment generation determination data based on storage utilization data of
the page storage system;

generating a plurality of segments from the plurality of pages that include the plurality
of records in a column-based format based on the segment generation determination data
indicating segments be generated; and storing the plurality of segments via a segment storage system. 
19. A record processing and storage system comprises:
at least one processor; and
a memory that stores operational instructions that, when executed by the at least one processor, cause the record processing and storage system to:

receive a plurality of records;

generate a plurality of pages that include the plurality of records in accordance
with a row-based format;

store the plurality of pages via a page storage system;



generate segment generation determination data based on storage utilization
data of the page storage system; 





20. A non-transitory computer readable storage medium comprises:

at least one memory section that stores operational instructions that, when executed by a processing module that includes a processor and a memory, causes the processing module to:

receiving a plurality of records;

generating a plurality of pages that include the plurality of records in accordance with
a row-based format;

storing the plurality of pages via a page storage system;

generating segment generation determination data based on storage utilization data of
the page storage system;

generating a plurality of segments from the plurality of pages that include the plurality
of records in a column-based format based on the segment generation determination data
indicating segments be generated; and

storing the plurality of segments via a segment storage system 

Claim 1. A method for execution by a record processing and storage system, comprising:

receiving a plurality of row data associated with a first data source;

identifying a subset of row data from the plurality of row data that includes only ones
of the plurality of row data that compare favorably to maintained row durability data;

 generating at least one page from ones of the plurality of row data included in the subset
of row data;

storing the at least one page in long term storage;

generating updated row durability data indicating a least favorably ordered row number
of a plurality of row numbers corresponding to the subset of row data based on storing the at
least one page in long term storage; and

updating the maintained row durability data to indicate the least favorably ordered row
number of the updated row durability data. 

11. A record processing and storage system includes:
at least one processor; and
a memory that stores operational instructions that, when executed by the at least one
processor, cause the record processing and storage system to perform operations that include:
receiving a plurality of row data associated with a first data source;
identifying a subset of row data from the plurality of row data that includes only
ones of the plurality of row data that compare favorably to maintained row durability
data;
generating at least one page from ones of the plurality of row data included in
the subset of row data;
storing the at least one page in long term storage;
generating updated row durability data indicating a least favorably ordered row
number of a plurality of row numbers corresponding to the subset of row data based on
storing the at least one page in long term storage; and
updating the maintained row durability data to indicate the least favorably
ordered row number of the updated row durability data


20. A non-transitory computer readable storage medium comprises:
at least one memory section that stores operational instructions that, when executed by
a processing module that includes a processor and a memory, causes the processing module to
perform operation that include:
receiving a plurality of row data associated with a first data source;
identifying a subset of row data from the plurality of row data that includes only
ones of the plurality of row data that compare favorably to maintained row durability
data;
generating at least one page from ones of the plurality of row data included in
the subset of row data;
storing the at least one page in long term storage;
generating updated row durability data indicating a least favorably ordered row
number of a plurality of row numbers corresponding to the subset of row data based on storing the at least one page in long term storage; and
updating the maintained row durability data to indicate the least favorably
ordered row number of the updated row durability data. 



                 Allowable Subject Matter
Claims 1-20 are allowed over the art of record.
 Regarding independent claim 1, similar claim 19 and 20, the closest art, Gillingham et al. (US 20100115172 A1) disclose a virtual page address for selecting the page segemtn of the page buffer including a virtual column address for selecting a bit of the page segment and converting the virtual page address into a physical address corresponding to the page segment  (¶[0059] and [0063]-[0065], Gillingham). Fransen (US 20140201351 A1) discloses segment generation based on usage patterns including user interaction with a browser navigated through a plurality of web pages (abstract, ¶[0033]-[0035], Fransen). Weinberg et al. (US 20020116417 A1) disclose obtaining a group of records and generating a preview table using the layout formats (Fig.1; and ¶[0037], Weinberg). Nellans et al. (US 20120210095 A1) disclose a loaded page of data in the main memory (abstract, ¶[0015]-[0016], Nellans), wherein the first swap address is defined in a sparse virtual address space exposed by a persistent storage device (abstract, ¶[0015]-[0016], Nellans), the first swap address is associated in an index with a first deterministic storage location (abstract, ¶[0015]-[0016] and [0088], Nellans), the index is managed by the persistent storage device and the method includes storing the loaded page on a persistent storage device at the first deterministic storage location (¶[0015]-[0016] and [0088], Nellans). However, the prior art fails to disclose of suggest “generating a plurality of pages that include the plurality of records in accordance with a row-based format; storing the plurality of pages via a page storage system; generating segment generation determination data based on storage utilization data of the page storage system; generating a plurality of segments from the plurality of pages that include the plurality of records in a column-based format based on the segment generation determination data indicating segments be generated; and storing the plurality of segments via a segment storage system.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Konik et al. (US 20150310045 A1) disclose MANAGING AN INDEX OF A TABLE OF A DATABASE.
Sakai et al. (US 8880695 B2) disclose an information processing apparatus including: a receiving section that receives function information about one or more functions from an external device connected via a network.
Gillinghan et al. (US 20100115172 A1) disclose BRIDGE DEVICE HAVING A VIRTUAL PAGE BUFFER.
Emmes (US 20040215919 A1) discloses method and apparatus for managing shared virtual storage in an information handling system.
Weinberg et al. (US 20020116417 A1) disclose method and apparatus for dynamically formatting and aisplaying tabular data in real time.
Filepp et al. (US 6195661 B1) disclose method for locating application records in an interactive-services database.
Bryant et al. (US 5628023 A) disclose virtual storage computer system having methods and apparatus for providing token-controlled access to protected pages of memory via a token-accessible view.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

September 30, 2022